Case: 19-41283   Doc# 231   Filed: 02/14/20   Entered: 02/14/20 16:57:04   Page 1 of
                                         32
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                       For the Month Ended           01/31/20


                      Current Month
                                                                                                                         Cumulative         Next Month
     Actual               Forecast              Variance                                                                (Case to Date)       Forecast
                                                                       Revenues:
       $263,849              $220,000               $43,849        1    Gross Sales                                          $2,010,529         $220,000
                                                         $0        2    less: Sales Returns & Allowances                             $0
       $263,849              $220,000               $43,849        3    Net Sales                                            $2,010,529         $220,000
       $100,828               $80,000              ($20,828)       4    less: Cost of Goods Sold       (Schedule 'B')         $874,544           $80,000
       $163,021              $140,000               $23,021        5    Gross Profit                                         $1,135,985         $140,000
             $0                   $24                  ($24)       6    Interest                                                    $80              $24
                                                         $0        7    Other Income:
                                                         $0        8
                                                         $0        9

       $163,021              $140,024               $22,997       10       Total Revenues                                    $1,136,065         $140,024

                                                                       Expenses:
         $46,250              $52,000                 $5,750      11    Compensation to Owner(s)/Officer(s)                    $369,535          $52,000
         $15,195              $18,000                 $2,805      12    Salaries                                               $171,499          $18,000
              $0                                          $0      13    Commissions                                                  $0
              $0                                          $0      14    Contract Labor                                               $0
                                                                        Rent/Lease:
         $12,210              $12,000                  ($210)     15       Personal Property                                    $91,387          $12,000
                                                          $0      16       Real Property                                             $0
                                                          $0      17    Insurance                                                    $0
                                                          $0      18    Management Fees                                              $0
                                                          $0      19    Depreciation                                                 $0
                                                                        Taxes:
                                                         $0       20       Employer Payroll Taxes                                    $0
                                                         $0       21       Real Property Taxes                                       $0
                                                         $0       22       Other Taxes                                               $0
         $36,218              $25,000              ($11,218)      23    Other Selling                                          $255,305          $25,000
          $7,862               $5,000               ($2,862)      24    Other Administrative                                    $76,867           $5,000
                                                         $0       25    Interest                                                     $0
              $0              $10,000               $10,000       26    Other Expenses: Professional fees                       $50,000          $10,000
              $0                                         $0       27                                                                 $0
              $0                   $0                    $0       28                                                                 $0               $0
         $10,000              $30,000               $20,000       29 Bankruptcy legal fees and other legal fees                $261,152          $30,000
              $0                                         $0       30                                                              ($194)
                                                         $0       31                                                                 $0
                                                         $0       32                                                                 $0
                                                         $0       33
                                                         $0       34

       $127,735              $152,000               $24,265       35       Total Expenses                                    $1,275,551         $152,000

         $35,286              ($11,976)             $47,262       36 Subtotal                                                 ($139,486)         ($11,976)

                                                                     Reorganization Items:
              $0                                           $0     37 Professional Fees                                               $0
                                                           $0     38 Provisions for Rejected Executory Contracts                     $0
                                                           $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                      Resulting Chp 11 Case                                          $0
                                                           $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                           $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                           $0     42                                                                 $0

              $0                     $0                    $0     43       Total Reorganization Items                                $0                $0

         $35,286              ($11,976)             $47,262       44 Net Profit (Loss) Before Federal & State Taxes           ($139,486)         ($11,976)
              $0                                         $0       45 Federal & State Income Taxes

         $35,286              ($11,976)             $47,262       46 Net Profit (Loss)                                        ($139,486)         ($11,976)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
               Case: 19-41283                Doc# 231            Filed: 02/14/20             Entered: 02/14/20 16:57:04             Page Revised
                                                                                                                                         2 of 1/1/98
                                                                              32
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            01/31/20


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $349,440
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $488,212
 4            Inventory                                                                 B                                  $15,000
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $852,652

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542
29                    Total Assets                                                  $852,652                              $873,194
     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283          Doc# 231        Filed: 02/14/20        Entered: 02/14/20 16:57:04               Page 3 of1/1/98
                                                                                                                    Revised
                                                              32
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                          $0
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $855,691
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $855,691

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $855,691

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $855,691

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                               ($6,653,850)
53             Capital Stock                                                                                      $200
54             Additional paid-in capital                                                                   $6,810,639
55             Cumulative profit/(loss) since filing of case                                                 ($139,486)
56             Post-petition contributions/(distributions) or (draws)                                               $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                 $17,503

60 Total Liabilities and Equity (Deficit)                                                                     $873,194




         Case: 19-41283           Doc# 231          Filed: 02/14/20      Entered: 02/14/20 16:57:04   Page 4 of1/1/98
                                                                                                         Revised
                                                                 32
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $488,212             $134,911
  31-60 Days
  61-90 Days                                                                                                                           $134,911
  91+ Days
  Total accounts receivable/payable                                                       $488,212              $134,911
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $488,212


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                                     Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                       $99,580
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                         $15,000      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                            $99,580
     TOTAL                                                   $15,000

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes            No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost                                                      15000
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 19-41283          Doc# 231         Filed: 02/14/20          Entered: 02/14/20 16:57:04             PageRevised
                                                                                                                             5 of1/1/98
                                                                    32
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 231   Filed: 02/14/20    Entered: 02/14/20 16:57:04   Page 6 of1/1/98
                                                                                             Revised
                                                       32
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      FICA - Employee                                        $0                  $0                 $0               $0                   $0
      FICA - Employer                                        $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                    $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total Federal Taxes                                          $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                      $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                              $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                               $0                  $0                 $0               $0                   $0
      Sales                                                  $0                  $0                 $0               $0                   $0
      Excise                                                 $0                  $0                 $0               $0                   $0
      Real property                                          $0                  $0                 $0               $0                   $0
      Personal property                                      $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                    $0                  $0                 $0               $0                   $0
Total Taxes                                                  $0                  $0                 $0               $0                   $0


                                                              Schedule F
                                                         Pre-Petition Liabilities

                                                                                          Claimed          Allowed
List Total Claims For Each Classification -                                               Amount          Amount (b)
      Secured claims (a)                                                                           $0              $0
      Priority claims other than taxes                                                             $0              $0
      Priority tax claims                                                                          $0              $0
      General unsecured claims                                                             $5,206,550      $5,206,550
      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                              Schedule G
                                                     Rental Income Information
                                               Not applicable to General Business Cases

                                                              Schedule H
                                            Recapitulation of Funds Held at End of Month

                                                  Account 1           Account 2          Account 3        Account 4
Bank                                           Chase - All         Paypal              BlueSnap          Comerica
Account Type                                   checking/Saving     Deposit             Deposit           Checking
Account No.                                    Various                                                   Various
Account Purpose                                General             Payments            Payments          General
Balance, End of Month                                $311,363                 $7,870        $28,805            $1,402
Total Funds on Hand for all Accounts                 $349,440                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 231       Filed: 02/14/20         Entered: 02/14/20 16:57:04               Page 7 of1/1/98
                                                                                                                          Revised
                                                                   32
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended       01/31/20

                                                                                                Actual                    Cumulative
                                                                                             Current Month               (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                          $0
2          Cash Received from Sales                                                                 $221,401                  $1,984,805
3          Interest Received                                                                              $0                         $80
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7                                                                                                                                     $0
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                                $221,401                  $1,984,885

     Cash Disbursements
13         Payments for Inventory                                                                    $15,000                     $15,000
14         Selling                                                                                   $36,218                    $254,929
15         Administrative                                                                             $7,862                     $76,867
16         Capital Expenditures                                                                           $0                          $0
17         Principal Payments on Debt                                                                     $0                          $0
18         Interest Paid                                                                                  $0                          $0
           Rent/Lease:                                                                                                                $0
19               Personal Property                                                                   $12,210                     $91,387
20               Real Property                                                                                                        $0
           Amount Paid to Owner(s)/Officer(s)                                                                                         $0
21               Salaries                                                                            $46,250                    $459,490
22               Draws                                                                                    $0                          $0
23               Commissions/Royalties                                                                    $0                          $0
24               Expense Reimbursements                                                                   $0                          $0
25               Other                                                                                    $0                          $0
26         Salaries/Commissions (less employee withholding)                                          $15,195                    $137,071
27         Management Fees                                                                                $0                          $0
           Taxes:                                                                                                                     $0
28               Employee Withholding                                                                     $0                          $0
29               Employer Payroll Taxes                                                                   $0                          $0
30               Real Property Taxes                                                                      $0                          $0
31               Other Taxes                                                                              $0                          $0
32         Other Cash Outflows:                                                                           $0                          $0
33               Vendors related to product delivery and performance                                 $72,580                    $633,528
34               Legal fees                                                                               $0                    $174,098
35               Research and development costs                                                      $27,000                    $239,000
36               Tax return preparation fees                                                              $0                     $43,443
37               Trustee fees Other expenses                                                              $0                      $6,501

38               Total Cash Disbursements:                                                          $232,315                  $2,131,314

39 Net Increase (Decrease) in Cash                                                                   ($10,914)                 ($146,429)

40 Cash Balance, Beginning of Period                                                                $360,354                    $495,868

41 Cash Balance, End of Period                                                                      $349,440                    $349,439




               Case: 19-41283           Doc# 231        Filed: 02/14/20      Entered: 02/14/20 16:57:04          PageRevised
                                                                                                                       8 of1/1/98
                                                                     32
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 01/31/20

                                                                                                            Actual               Cumulative
     Cash Flows From Operating Activities                                                                Current Month          (Case to Date)
1         Cash Received from Sales                                                                              $221,401                $1,984,805
2         Rent/Leases Collected                                                                                       $0                        $0
3         Interest Received                                                                                           $0                       $80
4         Cash Paid to Suppliers                                                                                 $99,580                 $872,528
5         Cash Paid for Selling Expenses                                                                         $36,218                 $254,929
6         Cash Paid for Administrative Expenses                                                                   $7,862                   $76,867
          Cash Paid for Rents/Leases:                                                                                                           $0
7              Personal Property                                                                                 $12,210                   $91,387
8              Real Property                                                                                          $0                        $0
9         Cash Paid for Interest                                                                                      $0                        $0
10        Cash Paid for Net Payroll and Benefits                                                                 $15,195                 $137,071
          Cash Paid to Owner(s)/Officer(s)                                                                                                      $0
11             Salaries                                                                                          $46,250                 $459,490
12             Draws                                                                                                  $0                        $0
13             Commissions/Royalties                                                                                  $0                        $0
14             Expense Reimbursements                                                                                 $0                        $0
15             Other                                                                                                  $0                        $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                       $0
16             Employer Payroll Tax                                                                                      $0                     $0
17             Employee Withholdings                                                                                     $0                     $0
18             Real Property Taxes                                                                                       $0                     $0
19             Other Taxes                                                                                               $0                     $0
20        Cash Paid for General Expenses                                                                                                        $0
21                                                                                                                                              $0
22            Tax return preparation fees                                                                             $0                   $43,443
23            Approved Bankruptcy Attorney fees                                                                       $0                  $174,098
24            Inventory purchase                                                                                 $15,000                   $15,000
25                                                                                                                                              $0
26                                                                                                                                              $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       ($10,914)               ($139,928)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                              $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                 $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0                 $1,300
31                                                                                                                                              $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                ($6,500)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    ($10,914)               ($146,428)
     Cash Flows From Investing Activities
34        Capital Expenditures                                                                                                                   $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                                $0
36                                                                                                                                               $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                      $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                       $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                          $0
40        Capital Contributions                                                                                                                  $0
41        Principal Payments                                                                                                                     $0
42                                                                                                                                               $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                      $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          ($10,914)               ($146,428)

45 Cash and Cash Equivalents at Beginning of Month                                                               360,354                  $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $349,440                  $349,440
               Case: 19-41283               Doc# 231           Filed: 02/14/20        Entered: 02/14/20 16:57:04              Page Revised
                                                                                                                                   9 of 1/1/98
                                                                            32
                                                                                                           January 01, 2020through January 31, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                            Account Number:                    1820

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00002758 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                        00027580101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                   $0.00
                    Deposits and Additions                                          6                97,193.81
                    Electronic Withdrawals                                          3               -97,193.81
                    Ending Balance                                                  9                    $0.00
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            01/03                      Deposit      1918340564                                                                                $850.00
            01/08                      Deposit      1912112774                                                                                 500.00
            01/08                      Deposit      1912112775                                                                                 500.00
            01/13                      Rhythmonellc Payment 12279                 CCD ID: 7208883948                                        11,558.81
            01/17                      Vidillion, Inc. Deposit Dp70821603         CCD ID: Bizedp                                            82,785.00
            01/27                      Deposit                                                                                               1,000.00
            Total Deposits and Additions                                                                                                   $97,193.81
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              01/14                 01/14 Online Transfer To Chk ...8142 Transaction#: 9076335366                                          $13,408.81
              01/21                 01/21 Online Transfer To Chk ...8142 Transaction#: 9100613197                                           82,785.00
              01/30                 01/30 Online Transfer To Chk ...8142 Transaction#: 9130516513                                            1,000.00
              Total Electronic Withdrawals                                                                                                 $97,193.81
 *end*electronic withdrawal




                                   Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                              of 2 10 of
                                                                                           32
                                                                                                                 January 01, 2020 through January 31, 2020
                                                                                                                 Account Number:                        1820



*start*daily ending balance3




            DAILY ENDING BALANCE

            01/03                                                                     $850.00
            01/08                                                                    1,850.00
            01/13                                                                   13,408.81
            01/14                                                                        0.00
            01/17                                                                   82,785.00
            01/21                                                                        0.00
            01/27                                                                    1,000.00
            01/30
*end*daily ending balance3
                                                                                         0.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 231    Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                                                                           of 2 11 of
                                                                                        32
                                                                                                                        January 01, 2020through January 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002759 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00027590101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                                            of 2 12 of
                                                                                                         32
                                                                 January 01, 2020through January 31, 2020
                                                                 Account Number:                   2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 231     Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                               of 2 13 of
                                           32
                                                                                                              January 01, 2020through January 31, 2020
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:                    8163

                                  Columbus, OH 43218- 2051

                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00025194 DRE 703 141 03220 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV, INC.                                                           Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                            00251940101000000021
         *start*summary




                                                                        Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                      $0.00
                     Deposits and Additions                                          1                   2,060.00
                     Electronic Withdrawals                                          2                  -2,060.00
                     Ending Balance                                                  3                      $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             01/28                        Shiftshaheen Gro Payment                 CCD ID: 1246827783                                          $2,060.00
             Total Deposits and Additions                                                                                                      $2,060.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               01/30                  01/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               $1,147.76
                                      197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/362111480001 Tcw Services
                                      Canada Inc Ref: Invoice 8258Business
                                      Expenses/Ocmt/Cad1471,20/Exch/1.2818/Cntr/2284494 5/ Trn: 8300300030Re
               01/30                  01/30 Online Transfer To Chk ...8142 Transaction#: 9131873590                                                912.24
               Total Electronic Withdrawals                                                                                                    $2,060.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            01/28                                                                        $2,060.00
            01/30
*end*daily ending balance3
                                                                                              0.00




                                     Case: 19-41283            Doc# 231         Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                                of 2 14 of
                                                                                             32
                                                                                                                 January 01, 2020 through January 31, 2020
                                                                                                                 Account Number:                        8163



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 231    Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                                                                           of 2 15 of
                                                                                        32
                                                                                                                        January 01, 2020through January 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002760 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00027600101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         32
                                                                 January 01, 2020through January 31, 2020
                                                                 Account Number:                   3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 231     Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                               of 2 17 of
                                           32
                                                                                                          January 01, 2020through January 31, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00024011 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                       00240110301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                          $329,761.67
                    Deposits and Additions                                        16            211,831.59
                    Checks Paid                                                    8            -65,470.01
                    Electronic Withdrawals                                        18           -155,353.59
                    Other Withdrawals                                              1             -5,483.58
                    Fees                                                           1               -145.00
                    Ending Balance                                                44           $315,141.08
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            01/06                      Bluesnap Inc. 582921 388635            CCD ID: 1450479415                                          $14,852.41
            01/08                      Paypal       Transfer            PPD ID: Paypalsd11                                                  5,955.94
            01/14                      Bluesnap Inc. 582921 393681            CCD ID: 1450479415                                           25,167.32
            01/14                      Online Transfer From Chk ...1820 Transaction#: 9076335366                                           13,408.81
            01/14                      Online Transfer From Sav ...0780 Transaction#: 9076338047                                               18.49
            01/17                      Paypal       Transfer            PPD ID: Paypalsd11                                                  3,422.20
            01/21                      Online Transfer From Chk ...1820 Transaction#: 9100613197                                           82,785.00
            01/22                      Bluesnap Inc. 582921 399965            CCD ID: 1450479415                                           32,405.34
            01/27                      Deposit     945199680                                                                                5,940.00
            01/27                      Deposit    1921582086                                                                                  545.00
            01/27                      Deposit                                                                                                 99.00
            01/27                      Bluesnap Inc. 582921 10116            CCD ID: 1450479415                                            19,592.02
            01/30
*end*deposits and additions
                                       Deposit     944721625                                                                                3,760.00




                                   Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                              of 6 18 of
                                                                                           32
                                                                                                         January 01, 2020 through January 31, 2020
                                                                                                        Account Number:                     8142



*start*deposits and additions




                                                                         (continued)
           DEPOSITS AND ADDITIONS

            01/30                      Online Transfer From Chk ...1820 Transaction#: 9130516513                                             1,000.00
            01/30                      Online Transfer From Chk ...8163 Transaction#: 9131873590                                               912.24
            01/31                      Paypal       Transfer            PPD ID: Paypalsd11                                                   1,967.82
            Total Deposits and Additions                                                                                                $211,831.59
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       5027                     ^                                                                                         01/06           $41,968.69
       5028                     ^                                                                                         01/08            11,467.39
       5029                     ^                                                                                         01/10             3,403.57
       5030                     ^                                                                                         01/21             1,508.02
       5031                     ^                                                                                         01/21               536.19
       5032                     ^                                                                                         01/21             2,500.00
       5033                     ^                                                                                         01/27             3,343.09
       5034                     ^                                                                                         01/28               743.06
            Total Checks Paid                                                                                                             $65,470.01
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              01/08                 01/08 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             $2,335.42
                                    197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                    Canada Inc Ref: 8109 8110Business
                                    Expenses/Ocmt/Cad2942,40/Exch/1.2599/Cntr/51359770/ Trn: 9677800008Re
              01/13                 01/13 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                 36,023.72
                                    Ref:/Acc/Obi: Trinet Request Imad: 0113B1Qgc05C010061 Trn: 0093709013Fg
              01/15                 01/15 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               1,161.26
                                    197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                    Canada Inc Ref: Invoice 8133Business
                                    Expenses/Ocmt/Cad1471,20/Exch/1.2669/Cntr/3968617 3/ Trn: 5970700015Re
              01/16                 01/16 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               4,521.38
                                    197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                    Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2651/Cntr/81956020/Acc/Accoun T
                                    0193011 Trn: 7626000016Re
              01/16                 01/16 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               1,395.60
                                    197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                    Canada Inc Ref: 8198 8199Business
                                    Expenses/Ocmt/Cad1765,44/Exch/1.2650/Cntr/84804672/ Trn: 7626800016Re
              01/16                 01/16 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               1,402.94
                                    197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                    Khalkhail Ref: Business Expenses/Ocmt/Cad1775,00/Exch/1.2652/Cntr/84675404/ Trn:
                                    7901700016Re
              01/21                 Citi Autopay Payment 080017335020954 Tel ID: Citicardap                                                   325.99
              01/22                 01/22 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                     10,000.00
                                    3357000022Es
              01/22                 01/22 Online Transfer 9103360584 To Cloudstream Media Inc #####3728 Transaction #:                     15,000.00
                                    9103360584
              01/23                 American Express ACH Pmt A4018              Web ID: 9493560001                                         15,578.55
              01/23
 *end*electronic withdrawal
                                    Paypal        Inst Xfer Fedex       Web ID: Paypalsi77                                                  1,121.95



                                    Case: 19-41283         Doc# 231       Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                                                                          of 6 19 of
                                                                                       32
                                                                                                         January 01, 2020 through January 31, 2020
                                                                                                         Account Number:    000000845688142



   *start*electronic withdrawal




                                                                            (continued)
           ELECTRONIC WITHDRAWALS

               01/27              01/27 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,154.15
                                  197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                  Canada Inc Ref: 8227Business Expenses/Ocmt/Cad1471,20/Exch/1.2747/Cntr/83957614/ Trn:
                                  5228300027Re
               01/27              01/27 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                  27,000.00
                                  Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business




                                                                                                                                                         10240110302000000063
                                  Expenses/Time/03:28 Imad: 0127B1Qgc05C000476 Trn: 3427000027Es
               01/29              01/29 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                   25,420.81
                                  Ref:/Acc/Obi: Trinet Request Imad: 0129B1Qgc07C015175 Trn: 0356809029Fg
               01/31              01/31 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 4,465.61
                                  197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                  Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2809/Cntr/23541645/Acc/Accoun T
                                  0193011 Trn: 8506900031Re
               01/31              01/31 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 2,294.30
                                  197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                  Ref: Business Expenses/Ocmt/Cad2939,00/Exch/1.2810/Cntr/21983928/Acc/Accoun T
                                  0193011 Trn: 8321500031Re
               01/31              01/31 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,951.91
                                  197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                  Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.2808/Cntr/22846975/ Trn:
                                  8126600031Re
               01/31              01/31 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-               4,200.00
                                  Tr Ref: Business Expenses Trn: 5035300031Es
               Total Electronic Withdrawals                                                                                              $155,353.59
   *end*electronic withdrawal


   *start*other withdrawals




              OTHER WITHDRAWALS

               01/21              01/21 Withdrawal                                                                                         $5,483.58
               Total Other Withdrawals                                                                                                     $5,483.58
   *end*other withdrawals


   *start*fees section




                         FEES

               01/06               Service Charges For The Month of December                                                                 $145.00
               Total Fees                                                                                                                    $145.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     01/06                                    $302,500.39           01/16                   285,339.67            01/27                     346,576.71
     01/08                                     294,653.52           01/17                   288,761.87            01/28                     345,833.65
     01/10                                     291,249.95           01/21                   361,193.09            01/29                     320,412.84
     01/13                                     255,226.23           01/22                   368,598.43            01/30                     326,085.08
     01/14                                     293,820.85           01/23                   351,897.93            01/31                     315,141.08
     01/15
*end*daily ending balance2
                                               292,659.59
*start*service charge summary2




              SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                   8280 ,                       1820,
                              2560,                    3030,                                   8163
*end*service charge summary2




                                  Case: 19-41283         Doc# 231        Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 3Page
                                                                                                                         of 6 20 of
                                                                                      32
                                                                                                  January 01, 2020 through January 31, 2020
                                                                                                 Account Number:                     8142



*start*service charge summary2




                                                                     (continued)
               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                      $0.00
            Other Service Charges                                                   $75.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                    $75.00 Will be assessed on 2/5/20

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                         $95.00               $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Items Deposited                                   2         Unlimited         0              $0.40               $0.00
            Electronic Credits                                          10         Unlimited         0              $0.40               $0.00
            Credits
            Non-Electronic Transactions                                 43              500          0             $0.40                $0.00
            Branch Deposit - Immediate Verification                 $6,200          $25,000         $0           $0.0025                $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                            2                2          0             $35.00              $0.00
            Online US Dollar Intl Wire Fee                               2                2          0             $40.00              $0.00
            Online Fx Intl Wire Fee                                     10                0         10              $5.00             $50.00
            Online Domestic Wire Fee                                     1                0          1             $25.00             $25.00
            Subtotal Other Service Charges (Will be assessed on 2/5/20)                                                               $75.00

            ACCOUNT                  1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                           2
            Credits
            Non-Electronic Transactions                                  8

            ACCOUNT                  8163
            Electronic Credits
            Electronic Credits                                           1
            Credits
            Non-Electronic Transactions                                  1
            Miscellaneous Fees
            Online Fx Intl Wire Fee                                      1

            ACCOUNT                   8142
            Electronic Credits
            Electronic Items Deposited                                   2
            Electronic Credits                                           7
            Credits
            Non-Electronic Transactions                                  34
            Branch Deposit - Immediate Verification                  $6,200
            Miscellaneous Fees
            Domestic Wire Fee                                            2
            Online US Dollar Intl Wire Fee                               2
            Online Fx Intl Wire Fee                                      9
            Online Domestic Wire Fee
*end*service charge detail2
                                                                         1




                                       Case: 19-41283   Doc# 231   Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 4Page
                                                                                                                   of 6 21 of
                                                                                32
                                                                                                                 January 01, 2020 through January 31, 2020
                                                                                                                 Account Number:                        8142



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10240110303000000063
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 231    Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 5Page
                                                                                                                           of 6 22 of
                                                                                        32
                                                                 January 01, 2020through January 31, 2020
                                                                 Account Number:                   8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 231     Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 6Page
                                                                               of 6 23 of
                                           32
                                                                                                                        January 01, 2020through January 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    8280

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002755 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00027550101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                                            of 2 24 of
                                                                                                         32
                                                                 January 01, 2020through January 31, 2020
                                                                 Account Number:                   8280




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 231     Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                               of 2 25 of
                                           32
                                                                                                          January 01, 2020through January 31, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00005274 DRE 703 210 03620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                        00052740101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                           $1,031.09
                       Deposits and Additions                                       1              10,000.00
                       Electronic Withdrawals                                       1             -10,000.00
                       Fees                                                         1                 -95.00
                       Ending Balance                                               3                $936.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            01/22                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                            $10,000.00
                                       3357000022Es
            Total Deposits and Additions                                                                                                  $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              01/23                 01/23 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103                $10,000.00
                                    A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                    Business Expenses Ssn: 0223409 Trn: 3077900023Es
              Total Electronic Withdrawals                                                                                                $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              01/06                  Service Charges For The Month of December                                                                 $95.00
              Total Fees                                                                                                                       $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                              of 2 26 of
                                                                                           32
                                                                                                                  January 01, 2020 through January 31, 2020
                                                                                                                  Account Number:                        5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            01/06                                                                      $936.09
            01/22                                                                    10,936.09
            01/23
*end*daily ending balance3
                                                                                        936.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 2/5/20

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                                1            500                0              $0.40                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              4                0            $40.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 2/5/20)                                                                                    $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                1
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 231     Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                                                                            of 2 27 of
                                                                                         32
                                                                                                                            January 01, 2020through January 31, 2020
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:                   0780

                                                   Columbus, OH 43218- 2051

                                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                                         Web site:                www.Chase.com
                                                                                                                         Service Center:           1-877-425-8100
                                                   00529036 DRE 703 210 03220 NNNNNNNNNNN   1 000000000 61 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                          Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                               International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                          05290360101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                                  $18.49
                      Electronic Withdrawals                                                           1                 -18.49
                      Ending Balance                                                                   1                  $0.00

                      Annual Percentage Yield Earned This Period                                                         0.00%
         *end*summary



 *start*post summary message1




          Interest paid in 2019 for account                                                   0780 was $352.42.
          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                          Beginning Balance                                                                                      $18.49
              01/14                                      01/14 Online Transfer To Chk ...8142 Transaction#: 9076338047                        -18.49               0.00
                                                          Ending Balance                                                                                          $0.00
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                      Case: 19-41283           Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 1Page
                                                                                                                                                 of 2 28 of
                                                                                                              32
                                                                                                                 January 01, 2020 through January 31, 2020
                                                                                                                 Account Number:                        0780



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 231    Filed: 02/14/20 Entered: 02/14/20 16:57:04Page 2Page
                                                                                                                           of 2 29 of
                                                                                        32
Summary of Processing Statements
Results for 01/01/2020 ‐ 01/31/2020

Report parameters:
Period=LAST_MONTH
Merchant Id= 2921


Payment IDCurrency   Payout From Date Payout Through Date Payout Planned Date   Payout Transfer Date   TransactionGross Sales Refund Val ChargebackNet Sales   Processing Tax/ VAT reAffiliate / VPaid Direct ChargebackDeclined AuNon‐procesChange in RChange in BChange in RManual AdjCarry Over   Total Disbu Tax/VAT included in Net Sales
2019W51 USD                  12/16/2019          12/22/2019            1/6/2020               1/6/2020      1,136 23,421.40 ‐5,678.19      ‐704.64 17,038.57    ‐1,454.45    ‐486.06            0          0         16         15   ‐245.65          0          0          0         0          0    14,852.41     486.06
2019W52 USD                  12/23/2019          12/29/2019           1/13/2020             1/13/2020       1,448 36,210.51 ‐8,179.81      ‐179.87 27,850.83    ‐2,106.34    ‐510.57            0          0          4         34     ‐66.6          0          0          0         0          0    25,167.32     510.57
2020W1 USD                   12/30/2019            1/5/2020           1/20/2020             1/21/2020       1,558 41,027.11 ‐5,872.62      ‐191.52 34,962.97    ‐2,307.03     ‐586.8            0          0          5          6     ‐80.8          0       417        417          0          0    32,405.34      586.8
2020W2 USD                     1/6/2020           1/12/2020           1/27/2020             1/27/2020       1,253 25,346.61 ‐4,608.64      ‐418.76 20,319.21    ‐1,565.15    ‐512.86            0          0          7         13 1,350.82           0          0          0         0          0    19,592.02     512.86




                                                   Case: 19-41283                               Doc# 231                      Filed: 02/14/20 Entered: 02/14/20 16:57:04                                                                                    Page 30 of
                                                                                                                                           32
                                                                                     Financial summary report: Jan 1, 2020 to Jan 31, 2020

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                           3,067.78                             7,870.45

 Available balance                                                                                       3,067.78                             7,870.45

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                           15,756.75

 Payments received                                                                                           0.00                            18,200.90

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                            -2,444.15                                0.00

 Fees                                                                                                     -568.08                                    --

 Payment fees                                                                                             -538.08                                 0.00

 Refunded fees                                                                                               0.00                                 0.00

 Chargeback fees                                                                                             0.00                                 0.00

 Account fees invoice                                                                                       -30.00                                0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                            0.00                                    --

 Chargebacks & disputes                                                                                      0.00                                 0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                        --                                7.70

 Currency Transfers                                                                                      -1,114.25                           11,345.96

 Transfers to PayPal account                                                                                 0.00                             1,121.95

 Transfers from PayPal account                                                                          -11,345.96                                0.00

 Purchase activity                                                                                      -10,489.78                                   --

 Online payments sent                                                                                   -10,489.78                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                              Page 31Page        1 of 2
            Case: 19-41283         Doc# 231          Filed: 02/14/20 Entered: 02/14/20 16:57:04                                       of
                                                                  32
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                          --                               96.08

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -6,146.66                            6,242.74


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                        Page 32Page        2 of 2
             Case: 19-41283         Doc# 231    Filed: 02/14/20 Entered: 02/14/20 16:57:04                                      of
                                                             32
